Laughlin, J.:
This lease was made after the enactment of chapter 136 of the Laws of 1920 and before the enactment of chapter 944, and the defense made is a defense authorized by said chapter 136. There is no material difference between the facts of this case and those presented in Levy Leasing Co., Inc., v. Siegel (194 App. Div. 482), argued and decided herewith, and the contentions with respect to the invalidity of the statute are substantially the same. The order should, therefore, be affirmed on the authority of our decision in the other case, with ten dollars costs and disbursements.
Mebbell and Gbeenbaum, JJ., concur; Clabke, P. J., and Dowling, J., dissent.*
Order affirmed, with ten dollars costs and disbursements.

 For dissenting opinion see ante, p. 507,— [Rep,